DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 03/24/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/24/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 2016/0187929].
Regarding claim 1, Kim et al., disclose an electronic device (figures 1-14) comprising:
an electronic component (100, figures 1-3 and 6) having flexibility;
a drive circuit substrate (160, figure 2 ) connected to the electronic component and an external connection cable through which a signal is propagated;
a first support body (600, figures 1-2) capable of housing the drive circuit substrate, the first support body being capable of winding at least a portion of the electronic component around an outer face (figures 1-3); and
a second support body (200, figures 2-5) including a center axis that is the same axis as a rotation axis of the first support body (figures 2-3) and including an outer periphery having a length smaller than a length of an outer periphery of the first support body (figures 2-3), the second support body being capable of winding at least a portion of the external connection cable (140, figures 2 and 6) around an outer face.
Regarding claim 2, Kim et al., disclose an external controller that is a supply source of a signal, wherein one side of the external connection cable is electrically connected to the drive circuit substrate, and the other side of the external connection cable is electrically connected to the external controller via the second support body (figure 2).
Regarding claim 3, Kim et al., disclose wherein at least a portion of the external connection cable is fixed to the second support body in a touch surface where the at least a portion of the external connection cable touches the second support body (140, figure 6).
Regarding claim 9, Kim et al., disclose wherein the second support body includes a rotation axis that is the same as the rotation axis of the first support body (figures 2-3) and is fixed to the first support body.
Regarding claim 10, Kim et al., disclose wherein the external connection cable includes a power spring (370, figures 2-3) with respect to at least a portion wound around the second support body, and in a case where the external connection cable is fed out from the outer face of the second support body, the power spring acts and retains at least a portion of the external connection cable in a periphery of the second support body.
Regarding claim 11, Kim et al., disclose wherein the first support body is a first support body that is hollow (610 & 620, figures 2-3) and that contains the drive circuit substrate, and the first support body is capable of winding around the outer face at least a portion of the electronic component that is positioned in an exterior via a slit (612, figure 2). 
Regarding claim 12, Kim et al., disclose wherein the electronic component is a display (100, figures 1-3).
Regarding claim 13, Kim et al., disclose wherein the display is an OLED display (paragraph 0041).

Allowable Subject Matter
Claims 4-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 4 discloses the combination features of “wherein at least a portion of an outer periphery of a cross section of the second support body has a linear shape, and at least a portion of the external connection cable is fixed to at least a portion of a touch surface where the at least a portion of the external connection cable touches an outer periphery portion having a linear shape of the second support body.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 5 discloses the combination features of “wherein the external connection cable includes a fixing portion fixed to the first support body, and a winding portion wound around the second support body.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 6 depends on the allowed claim 5.
 	The claim 7 discloses the combination features of “wherein in a case where the electronic component is wound around the outer face of the first support body, the external connection cable is wound around the outer face of the second support body, and in a case where the electronic component is fed out from the outer face of the first support body, the external connection cable is fed out from the outer face of the second support body.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 8 discloses the combination features of “wherein in a case where the electronic component is wound around the outer face of the first support body, the external connection cable is fed out from the outer face of the second support body, and in a case where the electronic component is fed out from the outer face of the first support body, the external connection cable is wound around the outer face of the second support body.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  


The claim 14 discloses the combination features of “a connection section fixed to a connection position, the connection section being electrically connected to the external controller and physically connecting the external connection cable, wherein the first support body and the second support body are fixed to positions where the first support body and the second support body are rotatable.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 15 depends on the allowed claim 14.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. [US 9,877,384] disclose display device;
Zuo [US 2020/0209924] discloses electronic device;
LaFarre et al. [US 8,001,711] disclose rollable display device with strain reduction;
Han et al., [US 2017/0031388] disclose rollable flexible display device; and
Park et al. [US 2017/0367198] disclose rollable display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
12/17/2022